NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Blue Calypso, Inc.

 

SENIOR CONVERTIBLE NOTE

 

Issuance Date: July 20, 2015

 

Original Principal Amount:
U.S. $550,000

 

FOR VALUE RECEIVED, Blue Calypso, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to [ ___________________ ] or its registered assigns (the
“Holder”) in cash (and/or subject to the terms hereof, in shares of Common Stock
(as defined below), the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion,
amortization or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), on any Installment Date (as defined below) with respect
to the Installment Amount (as defined below) due on such Installment Date,
acceleration, redemption and/or otherwise (in each case in accordance with the
terms hereof) and to pay Guaranteed Interest and Default Interest at the Default
Rate on any outstanding Principal when the same shall become due whether on any
Installment Date, the Maturity Date, acceleration, conversion, redemption and/or
otherwise (in each case pursuant to and in accordance with the terms hereof).
This Senior Convertible Note (including all Senior Convertible Notes issued in
exchange, transfer or replacement hereof, this “Note”) is issued pursuant to the
Note Purchase Agreement dated the date hereof by and between the Holder, the
Company and the other parties named therein (as amended, modified and/or
supplemented and together with all schedules annexes and/or exhibits thereto,
the “Note Purchase Agreement”) on the Closing Date.  Certain capitalized terms
used herein are defined in Section 30 and capitalized terms not otherwise
defined herein shall have the Company meaning set forth in the Note Purchase
Agreement).

 

1)



PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date, the Company shall
pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Guaranteed Interest Default Interest and accrued
and unpaid Late Charges (as defined in Section 24(b)) on such Principal and
Default Interest, Guaranteed Interest and other amount due to the Holder
herewith under the Documents (as defined in the Note Purchase Agreement). The
“Maturity Date” shall be July 20, 2016. Other than as specifically permitted by
this Note, the Company may not prepay any portion of the outstanding Principal,
accrued and unpaid Guaranteed Interest Default Interest and/or Late Charges on
Principal, Guaranteed Interest and Default Interest, if any.



 

 

--------------------------------------------------------------------------------

 

 

2)



INTEREST.  



(a)



Guaranteed Interest.  On the date one hundred eight-one (181) days following the
Closing Date (“Guaranteed Interest Date”), the Company shall accrue and become
automatically and irrevocably obligated to pay to the Holder interest equal to
ten (10%) percent of the then Principal outstanding on the Guaranteed Interest
Date (“Guaranteed Interest”).  For clarity purposes if on the Guaranteed
Interest Date, $550,000 of Principal is outstanding, the Company on the
Guaranteed Interest Date shall accrue, on its books and records, and become
automatically and irrevocably obligated to pay to the Holder $55,000 of
Guaranteed Interest.  Guaranteed Interest shall be payable by way of inclusion
of the Guaranteed Interest in (i) the Conversion Amount (as defined in Section
3(c)(ii)) and in an Installment Amount on each Installment Date in accordance
with Section 8. 



(b)



Default Interest.  From and after the occurrence and during the continuance of
an Event of Default, interest (“Default Interest”) shall accrue on a daily
compounding basis on all amounts owed under the Note and other Documents
including, but not limited to, Principal, Guaranteed Interest, prior Default
Interest and Late Charges at the rate of thirteen (13%) percent per annum, which
Default Interest shall be computed on the basis of a 360-day year and twelve
(12) 30-day months and shall be payable by way of inclusion of any such Default
Interest in (i) the Conversion Amount, and (ii) the Installment Amount on each
Installment Date in accordance with Section 8.  In the event that such Event of
Default is subsequently cured, as of the date of such cure Default Interest
shall cease to accrue; provided, that Default Interest shall continue to accrue
to the extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default.  The Company
shall pay any and all taxes that may be payable with respect to the issuance and
delivery of shares of Common Stock as Guaranteed Interest and/or Default
Interest pursuant to this Section 2.



3)



CONVERSION OF NOTES. At any time or times commencing one hundred and eighty-one
(181) days the Issuance Date (the “Conversion Start Date”), this Note shall be
convertible into shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), on the terms and conditions set forth in this
Section 3.



(a)



Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Conversion Start Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount into fully
paid and nonassessable shares of Common Stock in accordance with Section 3(c),
at the Conversion Rate (as defined below). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer, stamp and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.



(b)



Conversion Rate. The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 3(a) shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (the “Conversion
Rate”). 



(i)



“Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, redeemed or otherwise with respect to which this
determination is being made, (B) accrued and unpaid Guaranteed Interest and
Default Interest, (C) accrued and unpaid Late Charges, if any, with respect to
any Principal, Guaranteed Interest and Default Interest and/or any other amounts
due unde this Note andor the other Documents, and (D) any other amounts due
under this Note and/or any other Documents that the Holdeer elects to convert
into Conversion Shares.



 

 

2

 

--------------------------------------------------------------------------------

 

 

(ii)



“Conversion Price” means, as of any Conversion Date or other date of
determination $7.6335 per share, subject to adjustment as provided herein,
provided, however, that notwithstanding anything to the contrary provided herein
or elsewhere, upon the occurrence and continuing through an Event of Default up
to and including the date of the cure of such Event of Default, the Conversion
Price shall equal the Market Price.



 

(c)



Mechanics of Conversion



(i)



Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “ Conversion Date ”), the Holder shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed Notice of
Conversion in the form attached hereto as  Exhibit I  (the “ Conversion Notice
”) to the Company and (B) if required by Section 3(c)(iii), surrender this Note
to a common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile or electronic mail a confirmation of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “ Transfer
Agent ”). On or before the fourth (4th) Trading Day following the date of
receipt of a Conversion Notice (the “ Share Delivery Date ”), the Company shall
(x) provided that the Transfer Agent is participating in the Depository Trust
Company (“ DTC ”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal At Custodian system or (y) if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date, irrespective of the date
such Conversion Shares are credited to the Holder’s account with DTC or the date
of delivery of the certificates evidencing such Conversion Shares, as the case
may be. In the event that the Holder elects to convert a portion of the
Principal amount of this Note prior to any applicable Installment Date, the
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.



 

3

 

--------------------------------------------------------------------------------

 

 

(ii)



Company’s Failure to Timely Convert. If the Company shall fail on or prior to
the Share Delivery Date to issue and deliver a certificate to the Holder, if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or credit the Holder’s balance account with DTC, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion of any Conversion Amount (a “ Conversion
Failure ”), then (A) the Company shall pay damages to the Holder for each
Trading Day of such Conversion Failure in an amount equal to 3.0% of the product
of (1) the sum of the number of shares of Common Stock not issued to the Holder
on or prior to the Share Delivery Date and to which the Holder is entitled, and
(2) any trading price of the Common Stock selected by the Holder in writing as
in effect at any time during the period beginning on the applicable Conversion
Date and ending on the applicable Share Delivery Date and (B) the Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned, as the case may be, any portion of this Note that
has not been converted pursuant to such Conversion Notice;  provided   that the
voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise. In addition to the foregoing, if the
Company shall fail on or prior to the Share Delivery Date to issue and deliver a
certificate to the Holder, if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, or credit the Holder’s balance
account with DTC, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount or on any date of the Company’s obligation to deliver shares of Common
Stock as contemplated pursuant to clause (y) below, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “ Buy-In ”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (x) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “ Buy-In Price ”), at which point the
Company’s obligation to issue and deliver such certificate or credit the
Holder’s balance account with DTC for the shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion of the applicable Conversion
Amount shall terminate, or (y) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for such shares of Common Stock and
pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times (B)
any trading price of the Common Stock selected by the Holder in writing as in
effect at any time during the period beginning on the applicable Conversion Date
and ending on the applicable Share Delivery Date.



 

4

 

--------------------------------------------------------------------------------

 

 

(iii)



Registration; Book-Entry. The Company shall maintain a register (the “Register”)
for the recordation of the names and addresses of the holders of each Note and
the Principal amount of the Note (and stated interest thereon) held by Holder
(the “Registered Note”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the Holder shall
treat each Person whose name is recorded in the Register as the owner of the
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest, if any, hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by the Holder,
the Company shall record the information contained therein in the Register and
issue one or more new Registered Notes in the same aggregate Principal amount as
the Principal amount of the surrendered Registered Note to the designated
assignee or transferee pursuant to Section 18. Notwithstanding anything to the
contrary in this Section 3(c)(iii), the Holder may assign any Note or any
portion thereof to an Affiliate of the Holder or a Related Fund of the Holder
without delivering a request to assign or sell such Note to the Company and the
recordation of such assignment or sale in the Register (a “Related Party
Assignment”); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the “ Related Party Register ”) comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register. Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder and the Company shall maintain records showing the Principal and
Guaranteed Interest and Late Charges, if any, converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion



 

5

 

--------------------------------------------------------------------------------

 

 



(d)

Limitations on Conversions.  

(i)



Beneficial Ownership. The Company shall not effect the conversion of any portion
of this Note, and the Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any convertible
notes or convertible preferred stock or warrants) beneficially owned by the
Holder or any other Attribution Party subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 3(d)(i). For
purposes of this Section 3(d)(i), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. For purposes of determining
the number of outstanding shares of Common Stock the Holder may acquire upon the
conversion of the Note without exceeding the Maximum Percentage, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (i) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (ii) a more recent public announcement by the Company or (iii) any other
written notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding (the “ Reported Outstanding Share Number ”).
If the Company receives a Conversion Notice from the Holder at a time when the
actual number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Conversion Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 3(d)(i), to exceed the Maximum Percentage,
the Holder must notify the Company of a reduced number of shares of Common Stock
to be purchased pursuant to such Conversion Notice. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
Trading Day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon conversion of this Note results in the Holder and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Common
Stock (as determined under Section 13(d) of the Exchange Act), the number of
shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Maximum Percentage (the “ Excess
Shares ”) shall be deemed null and void and shall be cancelled ab initio, and
the Holder shall not have the power to vote or to transfer the Excess Shares.
Upon delivery of a written notice to the Company, the Holder may from time to
time increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Maximum Percentage will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Holder and the other
Attribution Parties and not to any other person that is not an Attribution Party
of the Holder. For purposes of clarity, the shares of Common Stock issuable
pursuant to the terms of this Note in excess of the Maximum Percentage shall not
be deemed to be beneficially owned by the Holder for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d)(i) to
the extent necessary to correct this paragraph (or any portion of this
paragraph) which may be defective or inconsistent with the intended beneficial
ownership limitation contained in this Section 3(d)(i) or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitation contained in this paragraph may not be waived and shall apply to
a successor holder of this Note.



 

6

 

--------------------------------------------------------------------------------

 

 

4)



RIGHTS UPON EVENT OF DEFAULT.  



(a)



Event of Default. Each of the following events shall constitute an “Event of
Default”: 



(i)



(A) the suspension from trading of the Common Stock or (B) the failure of the
Common Stock to be listed on an Eligible Market;



 

(ii)



a Conversion Failure, including, but not limited to by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of this Note into shares of Common Stock
that is tendered in accordance with the provisions of this Note, other than
pursuant to Section 3(d);



 

(iii)



at any time following the fifth (5th) consecutive Business Day of a breach or
violation of Section 11;



 

(iv)



the Company’s and/or any of its Subsidiaries’ failure to pay to the Holder in
immediately available funds by wire transfer pursuant to wiring instructions
provided by the Holder to the Company, any and all amounts owed by the Company
and/or its Subsidiaries to the Lender under the Note and/or any of the other
Documents including, but not limited to, Principal, Guaranteed Interest, Default
Interest, Late Charges and/or other amounts when due pursuant and/or under this
Note and/or any of the other Documents;



 

(v)



any default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company or any of its Subsidiaries (as defined in the Note
Purchase Agreement) other than with respect to this Note;



 

(vi)



the Company or any of its Subsidiaries, pursuant to or within the meaning of
Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief
of debtors (collectively, “ Bankruptcy Law ”), (A) commences a voluntary case,
(B) consents to the entry of an order for relief against it in an involuntary
case, (C) consents to the appointment of a receiver, trustee, assignee,
liquidator or similar official (a “ Custodian ”), (D) makes a general assignment
for the benefit of its creditors or (E) admits in writing that it is generally
unable to pay its debts as they become due;



 

(vii)



a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company or any of its Subsidiaries in an
involuntary case, (B) appoints a Custodian of the Company or any of its
Subsidiaries or (C) orders the liquidation of the Company or any of its
Subsidiaries;



 

 

7

 

--------------------------------------------------------------------------------

 

 

 

(viii)



a final judgment or judgments for the payment of money aggregating in excess of
$50,000 are rendered against the Company or any of its Subsidiaries and which
judgments are not, within thirty (30) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within thirty (30)
days after the expiration of such stay;



 

(ix)



the Company or any of its Subsidiaries breaches or fails to comply, as the case
may be, of any representation, warranty, covenant or other term or condition of
any Document, except, in the case of a breach of a covenant or other term or
condition of any Document (other than this Note), which is curable, only if such
breach continues for a period of at least an aggregate of five (5) Business Days
after such breach;



 

(x)



any breach or failure in any respect to comply with any provision of this Note
including, but not limited to, any representative, warranty, covenant, agreement
and/or otherwise;



 

(xi)



The Company or any Subsidiary shall breach and/or fail to perform or comply with
any covenant or agreement contained in the Security Agreement (as defined in the
Note Purchase Agreement), which failure continues for a period of five (5) days
after such failure;



 

(xii)



[Reserved]; 



 

(xiii)



[Reserved]; 



 

(xiv)



[Reserved]; 



 

(xv)



If (a) any of the Company’s and/or its Subsidiaries’ Indebtedness, Liabilities
and/or other obligations to the Holder under this Note and/or any other Document
for any reason shall cease to be Senior Indebtedness (or any comparable terms),
or (b) any Indebtedness of the Company and/or any of its Subsidiaries, (other
than the Indebtedness, Liabilities and/or obligations under this Note and the
other Documents to the Holder), shall constitute Senior Indebtedness (or any
comparable term);



 

(xvi)



any material damage to, or loss, theft or destruction of, any tangible or
intangible assets or a material amount of property of the Company and/or any of
its Subsidiaries , whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty;



 

(xvii)



a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that the Equity Conditions are satisfied or that
there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;



 

(xviii)



the Company’s failure for any reason after the date that is six (6) months
immediately following the Issuance Date to satisfy the current public
information requirement under Rule 144(c);



 

(xix)



if on any Trading Day following the date one hundred eighty (180) calendar days
following the Closing Date, the Weighted Average Price of a share of Common
Stock is below $1.50 (as appropriately adjusted for stock splits, stock
dividends, combinations, reclassifications or other transactions);



 

 

8

 

--------------------------------------------------------------------------------

 

 

 

(xx)



The Weighted Average Price of a share of Common Stock for any 30 days prior to
an Installment Date is below $2.50 (as appropriately adjusted for all stock
splits, stock dividends, stock combinations, reclassification or other
transactions); or



 

(xxi)



If a Qualified Public Offering occurs at any time that the Holder owns any QPO
Warrants (as defined in Section 8(e)), received in the QPO Conversion pursuant
to and as defined in Section 8(e), and the effectiveness of the QPO Registration
Statement (as defined in Section 8(e)), lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Holder for sale of all or any of the Holder’s            shares of Common Stock
issuable upon exercise of any QPO Warrants; or



 

(xxii)



Any breach or failure by the Company in any respect to comply with either
Section 8 or Section 15 of this Note.



 

(b)



Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note, the Holder shall within two (2) Business Days deliver written notice
thereof via facsimile or electronic mail and overnight courier (an “Event of
Default Notice”) to the Company. At any time after the earlier of the Company’s
receipt of an Event of Default Notice and the Company becoming aware of an Event
of Default, the Holder may require the Company to redeem (an “Event of Default
Redemption”) all or any portion of this Note (including, but not limited to, all
Principal, Guaranteed Interest, Default Interest, Late Charges and any other
amounts due on this Note and/or any of the other Documents by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to require the Company to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company in cash by wire transfer of immediately available funds
at a price equal to 120% of the Conversion Amount being redeemed (the “Event of
Default Redemption Price”). Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 12. To the extent redemptions
required by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4, but subject to Section 3(d), until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3 at the Market Price. In the event of a
partial redemption of this Note pursuant hereto, the Principal amount redeemed
shall be deducted in reverse order starting from the final Installment Amount to
be paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Event of Default Redemption Notice. The parties hereto agree that in the event
of the Company’s redemption of any portion of the Note under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Event of Default redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.  In
addition to the above rights and remedies of the Holder, and notwithstanding
anything to the contrary provided herein or elsewhere, upon and Event of Default
(i) all Security Documents being held on escrow by the Security Escrow Agent
pursuant to the Security Escrow Agreement shall be released by the Security
Escrow Agent to the Lender (and/or otherwise dealt with by agreement between the
Lender and the Security Escrow Agent, and the Lender, its agents and/or
representatives shall be entitled to take any and all actions provided in the
Security Documents and/or in the other Documents, and (ii) the Company and each
of its Subsidiaries shall take any and all actions required under the Security
Documents, the other Documents and/or reasonably requested by the Holder to
ensure that all obligations (including, but not limited to all payment
obligations under this Note and the other Documents) to the Holder by the
Company and each of its Subsidiaries shall be secured by first priority, senior
security interest in and a first security, senior Lien on, all of the
Collateral.



 

 

9

 

--------------------------------------------------------------------------------

 

 

 

5)



RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.  



(a)



Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Documents in accordance
with the provisions of this Section 5(a) pursuant to written agreements in form
and substance satisfactory to the Holder and approved by the Holder prior to
such Fundamental Transaction, including agreements, if so requested by the
Holder, to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Notes then outstanding held by such holder, having similar conversion
rights and having similar ranking and security to the Note, and satisfactory to
the Required Holders and (ii) the Successor Entity (including its Parent Entity)
is a publicly traded corporation whose common capital stock is quoted on or
listed for trading on an Eligible Market. Any security issuable or potentially
issuable to the Holder pursuant to the terms of this Note on the consummation of
a Fundamental Transaction shall be registered and freely tradable by the Holder
without any restriction or limitation or the requirement to be subject to any
holding period pursuant to any applicable securities laws. No later than (i)
thirty (30) days prior to the occurrence or consummation of any Fundamental
Transaction or (ii) if later, the first Trading Day following the date the
Company first becomes aware of the occurrence or potential occurrence of a
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile or electronic mail and overnight courier to the Holder. Upon the
occurrence or consummation of any Fundamental Transaction, and it shall be a
required condition to the occurrence or consummation of any Fundamental
Transaction that, the Company and the Successor Entity or Successor Entities,
jointly and severally, shall succeed to, and the Company shall cause any
Successor Entity or Successor Entities to jointly and severally succeed to, and
be added to the term “Company” under this Note (so that from and after the date
of such Fundamental Transaction, each and every provision of this Note referring
to the “Company” shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Note with the same effect as
if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Note, and, solely at the
request of the Holder, if the Successor Entity and/or Successor Entities is a
publicly traded corporation whose common capital stock is quoted on or listed
for trading on an Eligible Market, shall deliver (in addition to and without
limiting any right under this Note) to the Holder in exchange for this Note a
security of the Successor Entity and/or Successor Entities evidenced by a
written instrument substantially similar in form and substance to this Note and
convertible for a corresponding number of shares of capital stock of the
Successor Entity and/or Successor Entities (the “Successor Capital Stock”)
equivalent (as set forth below) to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction (such
corresponding number of shares of Successor Capital Stock to be delivered to the
Holder shall equal the greater of (I) the quotient of (A) the aggregate dollar
value of all consideration (including cash consideration and any consideration
other than cash (“Non-Cash Consideration”), in such Fundamental Transaction, as
such values are set forth in any definitive agreement for the Fundamental
Transaction that has been executed at the time of the first public announcement
of the Fundamental Transaction or, if no such value is determinable from such
definitive agreement, as determined in accordance with Section 23 with the term
“Non-Cash Consideration” being substituted for the term “Conversion Price”) that
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction, had this Note been
converted immediately prior to such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note) (the “Aggregate Consideration”) divided by (B) the per share Closing
Sale Price of such corresponding Successor Capital Stock on the Trading Day
immediately prior to the consummation or occurrence of the Fundamental
Transaction and (II) the product of (A) the Aggregate Consideration and (B) the
highest exchange ratio pursuant to which any shareholder of the Company may
exchange Common Stock for Successor Capital Stock) (provided, however, to the
extent that the Holder’s right to receive any such shares of publicly traded
common stock (or their equivalent) of the Successor Entity would result in the
Holder and its other Attribution Parties exceeding the Maximum Percentage, if
applicable, then the Holder shall not be entitled to receive such shares to such
extent (and shall not be entitled to beneficial ownership of such shares of
publicly traded common stock (or their equivalent) of the Successor Entity as a
result of such consideration to such extent) and the portion of such shares
shall be held in abeyance for the Holder until such time or times, as its right
thereto would not result in the Holder and its other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
delivered such shares to the extent as if there had been no such limitation),
and such security shall be satisfactory to the Holder, and with an identical
conversion price to the Conversion Price hereunder (such adjustments to the
number of shares of capital stock and such conversion price being for the
purpose of protecting after the consummation or occurrence of such Fundamental
Transaction the economic value of this Note that was in effect immediately prior
to the consummation or occurrence of such Fundamental Transaction, as elected by
the Holder solely at its option). Upon occurrence or consummation of the
Fundamental Transaction, and it shall be a required condition to the occurrence
or consummation of such Fundamental Transaction that, the Company and the
Successor Entity or Successor Entities shall deliver to the Holder confirmation
that there shall be issued upon conversion of this Note at any time after the
occurrence or consummation of the Fundamental Transaction, as elected by the
Holder solely at its option, shares of Common Stock, Successor Capital Stock or,
in lieu of the shares of Common Stock or Successor Capital Stock (or other
securities, cash, assets or other property purchasable upon the conversion of
this Note prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), which for purposes of clarification may
continue to be shares of Common Stock, if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Note been converted immediately prior to such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. The provisions of this Section 5(a) shall apply
similarly and equally to successive Fundamental Transactions.



 

 

10

 

--------------------------------------------------------------------------------

 

 

 

(b)



Redemption Right. No sooner than fifteen (15) days nor later than ten (10) days
prior to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning on the
earlier to occur of (x) any oral or written agreement by the Company or any of
its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder’s receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greater of 120% of the Conversion Amount
being redeemed (the “Change of Control Redemption Price”). Redemptions required
by this Section 5 shall be made in accordance with the provisions of Section 12
and shall have priority to payments to shareholders in connection with a Change
of Control. To the extent redemptions required by this Section 5(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. In the event of a partial redemption of this Note pursuant hereto,
the Principal amount redeemed shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Change of Control Redemption Notice. The parties
hereto agree that in the event of the Company’s redemption of any portion of the
Note under this Section 5(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any Change of Control
redemption premium due under this Section 5(b) is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder’s actual loss of its
investment opportunity and not as a penalty.



 

 

11

 

--------------------------------------------------------------------------------

 

 

 

6)

DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS

.



(a)



Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided,   however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such rights (and any rights under this Section 6(a) on such
initial rights or on any subsequent such rights to be held similarly in
abeyance) to the same extent as if there had been no such limitation).



 

12

 

--------------------------------------------------------------------------------

 

 

(b)



Purchase Rights. If at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however  , that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such right (and any Purchase Right granted, issued or sold on such
initial Purchase Right or on any subsequent Purchase Right to be held similarly
in abeyance) to the same extent as if there had been no such limitation).



(c)



Other Corporate Events. Except if the Company has exercised its redemption right
in accordance with the provisions of Section 5(b) hereof and the Holder has
received in full in clear funds all funds owed to it as a result of such
redemption by the Company, in addition to and not in substitution for any other
rights hereunder, prior to the occurrence or consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities, cash, assets or other property with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that, and any applicable Successor Entity
or Successor Entities shall ensure that, and it shall be a required condition to
the occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon conversion of this Note at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the conversion of this Note prior to such Corporate Event (but
not in lieu of such items still issuable under Sections 6(a) and 6(b), which
shall continue to be receivable on the Common Stock or on such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock), such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights and any shares of Common Stock) which the Holder
would have been entitled to receive upon the occurrence or consummation of such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event, had this Note been converted
immediately prior to such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event (without
regard to any limitations on conversion of this Note). Provision made pursuant
to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Required Holders. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events.



 

13

 

--------------------------------------------------------------------------------

 

 

7)



RIGHTS UPON ISSUANCE OF OTHER SECURITIES.  



  

(a)



Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
If the Company at any time on or after the Closing Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Closing Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.



 

(b)



Other Events. If any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note;  provided  , that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.



 

(c)



Voluntary Adjustment by Company. The Company may at any time during the term of
this Note, with the prior written consent of the Holder, reduce the then current
Conversion Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.



 

8)



COMPANY CONVERSION OR REDEMPTION.  



(a)



General. On each applicable Installment Date, provided there has been no Equity
Conditions Failure, the Company shall pay to the Holder of this Note the
Installment Amount due on such date by converting all or some of such
Installment Amount into Common Stock, in accordance with this Section 8 (a
“Company Conversion”);   provided  , however , that the Company may, at its
option following notice to the Holder as set forth below, pay the Installment
Amount by redeeming such Installment Amount in cash (a “Company Redemption”) or
by any combination of a Company Conversion and a Company Redemption so long as
all of the outstanding applicable Installment Amount due on any Installment Date
shall be converted and/or redeemed by the Company on the applicable Installment
Date, subject to the provisions of this Section 8. On or prior to the date which
is the twenty-first (21st) Trading Day prior to each Installment Date (each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
a “Company Installment Notice” and the date the Holder receives such notice is
referred to as the “Company Installment Notice Date”), to the Holder which
Company Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of the Holder’s Note shall be converted to Common Stock in
whole or in part pursuant to a Company Conversion (such amount to be converted,
the “Company Conversion Amount”) or (B) (1) state that the Company elects to
redeem for cash, or is required to redeem for cash in accordance with the
provisions of the Notes, in whole or in part, the applicable Installment Amount
pursuant to a Company Redemption and (2) specify the portion (including
Principal, Guaranteed Interest, Default Interest and Late Charges, if any, on
such amounts) which the Company elects or is required to redeem pursuant to a
Company Redemption (such amount to be redeemed, the “Company Redemption Amount”)
and the portion (including Principal, Guaranteed Interest, Default Interest and
Late Charges, if any, on such amount) that is the Company Conversion Amount,
which amounts, when added together, must at least equal the applicable
Installment Amount and (ii) if the Installment Amount is to be paid, in whole or
in part, in Common Stock pursuant to a Company Conversion, certify in writing
signed by an executive officer of the Company so that the Equity Conditions have
been satisfied as of the Company Installment Notice Date. Each Company
Installment Notice shall be irrevocable. If the Company does not timely deliver
a Company Installment Notice in accordance with this Section 8, then the Company
shall be deemed to have delivered an irrevocable Company Installment Notice
confirming a Company Conversion and shall be deemed to have certified that the
Equity Conditions in connection with any such conversion on the Company
Installment Notice Date and Installment Date have been satisfied. Except as
expressly provided in this Section 8(a), the Company shall convert and/or redeem
the applicable Installment Amount of this Note pursuant to this Section 8.  The
Company Conversion Amount (whether set forth in the Company Installment Notice
or by operation of this Section 8) shall be converted in accordance with Section
8(b) and the Company Redemption Amount shall be redeemed in accordance with
Section 8(c). Notwithstanding anything herein to the contrary, in the event of
any partial conversion or redemption of this Note, the Principal amount
converted or redeemed shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice or Redemption Notice, as
applicable.



 

14

 

--------------------------------------------------------------------------------

 

 

(b)



Mechanics of Company Conversion. If the Company delivers a Company Installment
Notice and confirms, or is deemed to have confirmed, in whole or in part, a
Company Conversion in accordance with Section 8(a), then on the applicable
Installment Date, the Company shall, or shall direct the Transfer Agent to,
credit the Holder’s account with DTC (or if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the Holder a certificate) for such number of shares of Common Stock
equal to the Installment Conversion Shares;  provided  , that the Equity
Conditions have been satisfied (or waived in writing by the Holder) on each day
during the period commencing on such Company Installment Notice Date through all
including the applicable Installment Date. On the first (1st) Trading Day
immediately after the end of the Measuring Period, the Company shall deliver a
notice setting forth the calculation of the Installment Conversion Shares (and
the calculation of the component parts of such calculation) to the Holder. If an
Event of Default occurs during the period from any Company Installment Notice
Date through and including the Installment Date, the Holder may elect an Event
of Default Redemption in accordance with Section 4(b).  All Installment
Conversion Shares shall be fully paid and nonassessable shares of Common Stock
(rounded to the nearest whole share). If the Equity Conditions are not satisfied
as of the Company Installment Notice Date, then unless the Company has elected
to redeem such Installment Amount, the Company Installment Notice shall indicate
that unless the Holder waives the Equity Conditions, the Installment Amount
shall be redeemed for cash. If the Company confirmed (or is deemed to have
confirmed by operation of Section 8(a)) the conversion of the applicable Company
Conversion Amount, in whole or in part, and there was no Equity Conditions
Failure as of the applicable Company Installment Notice Date (or is deemed to
have certified that the Equity Conditions in connection with any such conversion
have been satisfied by operation of Section 8(a)) but an Equity Conditions
Failure occurred between the applicable Company Installment Notice Date and any
time through and including the applicable Installment Date (the “Interim
Installment Period”), the Company shall provide the Holder a subsequent notice
to that effect. If the Equity Conditions are not satisfied (or waived in writing
by the Holder) during such Interim Installment Period, then at the option of the
Holder designated in writing to the Company, the Holder may require the Company
to do either one or both of the following: (i) the Company shall redeem all or
any part designated by the Holder of the Company Conversion Amount (such
designated amount is referred to as the “First Redemption Amount”) on such
Installment Date and the Company shall pay to the Holder on such Installment
Date, by wire transfer of immediately available funds, an amount in cash equal
to 120% of such First Redemption Amount and/or (ii) the Company Conversion shall
be null and void with respect to all or any part designated by the Holder of the
unconverted Company Conversion Amount and the Holder shall be entitled to all
the rights of a holder of this Note with respect to such amount of the Company
Conversion Amount; provided,   however, that the Conversion Price for such
unconverted Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (A) the Conversion Price and (B) the lesser of (I) the Market Price as
in effect on the date on which the Holder delivers each Conversion Notice
relating thereto and (II) the Market Price as in effect on the date on which the
Holder voided the Company Conversion.  If the Company fails to redeem any First
Redemption Amount on or before the applicable Installment Date by payment of
such amount on the applicable Installment Date, then the Holder shall have the
rights set forth in Section 12 as if the Company failed to pay the applicable
Company Installment Redemption Price (as defined below) and all other rights
under this Note (including, without limitation, such failure constituting an
Event of Default described in Section 4(a)(iv)). Notwithstanding anything to the
contrary in this Section 8(b), but subject to the limitations set forth in
Section 3(d), until the Company credits the Holder’s account with DTC, or if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder a certificate for, the shares
of Common Stock representing the Company Conversion Amount to the Holder, the
Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 3 but at the Market Price. In the event that the Holder
elects to convert the Company Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.



 

15

 

--------------------------------------------------------------------------------

 

 

(c)



Mechanics of Company Redemption. If the Company elects a Company Redemption in
accordance with Section 8, then the Company Redemption Amount which is to be
paid to the Holder on the applicable Installment Date shall be redeemed by the
Company and the Company shall pay to the Holder on such Installment Date, by
wire transfer of immediately available funds, an amount in cash (the “Company
Installment Redemption Price”) equal to 100% of the Company Redemption Amount.
If the Company fails to redeem the Company Redemption Amount on the applicable
Installment Date by payment of the Company Installment Redemption Price on such
date, then at the option of the Holder designated in writing to the Company (any
such designation shall be deemed a “Conversion Notice” pursuant to Section 3(c)
for purposes of this Note), (i) the Holder shall have the rights set forth in
Section 12 as if the Company failed to pay the applicable Company Installment
Redemption Price and all other rights as a Holder of Notes (including, without
limitation, such failure constituting an Event of Default described in Section
4(a)(iv)) and (ii) the Holder may require the Company to convert, at any time
and from time to time, all or any part of the Company Redemption Amount into
shares of Common Stock at a Conversion Price equal to the lesser of (A) the
Conversion Price, and (B) the lesser of Market Price as in effect on the date
(I) the Holder delivers a Conversion Notice, and (II) the applicable Installment
Date. Conversions required by this Section 8(c) shall be made in accordance with
the provisions of Section 3(c). Notwithstanding anything to the contrary in this
Section 8(c), but subject to Section 3(d), until the Company Installment
Redemption Price (together with any interest thereon) is paid in full, the
Company Redemption Amount (together with any interest thereon) may be converted,
in whole or in part, by the Holder into shares of Common Stock pursuant to
Section 3 at the Market Price. In the event the Holder elects to convert all or
any portion of the Company Redemption Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the Company Redemption
Amount so converted shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.



 

16

 

--------------------------------------------------------------------------------

 

 

(d)



Accelerated Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, if the Company delivers a Company Installment Notice and
confirms, or is deemed to have confirmed, in whole or in part, a Company
Conversion in accordance with Section 8(a), the Holder may, at its option and in
its sole discretion, deliver a written notice to the Company (an “ Acceleration
Notice ”) no later than the Business Day immediately prior to the applicable
Installment Date electing to have the payment of all or any portion of any or
all Installment Amount(s) scheduled to be paid on future Installment Dates after
the applicable Installment Date accelerated (such amount(s) accelerated, the “
Accelerated Amount(s) ”) to be paid on the applicable Installment Date, in which
case, such Accelerated Amount(s) shall be added to, and become part of, the
Installment Amount payable on such applicable Installment Date and shall be
payable in Common Stock by including such Accelerated Amount(s) in the Company
Conversion Amount for the applicable Installment Date. Any notice delivered by
the Holder pursuant to this Section 8(d) shall set forth (i) the Accelerated
Amount(s) and (ii) the date that such Accelerated Amount should have been paid
if not for the Holder’s right to accelerate such Installment Amount(s) pursuant
to this Section 8(d).



 

17

 

--------------------------------------------------------------------------------

 

 

(e)



Qualified Public Offering.  In the event that at any time while any Principal
and/or other amounts under this Note and the other Documents is issued and
outstanding and the Company closes upon a Qualified Public Offering (as defined
in the Note Purchase Agreement (i) fifty (50%) percent of the aggregate sum of
(the “Outstanding Amount”) the Principal and Guaranteed Interest, Default
Interest, Late Charges and all other amounts owed to the Holder under the Note
and other Documents on and including the closing date of such Qualified Public
Offering (the “QPO Closing Date”) shall convert (the “QPO Conversion”) into and
the Company shall issue to the Holder the same registered securities sold in the
Qualified Public Offering but at a twenty (20%) percent discount to the price
paid by the purchasers of the Company’s securities sold in the Qualified Public
Offering (the securities of the Company to be issued to the Holder in a QPO
Conversion including, but not limited to, any shares of Common Stock issuable
upon exercise of QPO Warrants (as defined below) shall sometimes be referred to
herein as the “QPO Securities”) and (ii) the remaining fifty (50%) percent of
the Outstanding Amount shall be redeemed (the “QPO Redemption”) by the Company
on the QPO Closing Date at a redemption price (the “QPO Redemption Price”),
equal to the product of (x) 120%, multiplied by (y) 50% of the Outstanding
Amount.  Such QPO Redemption Price shall be paid to the Holder from the proceeds
of the Qualified Public Offering in immediately available funds by wire transfer
pursuant to wiring instructions provided to the Company by Holder.  For clarity
purposes only, if the Outstanding Amount is $500,000 on the QPO Closing Date and
the Company sold to investors in the Qualified Public Offering shares of its
Common Stock and warrant to purchase shares of Common Stock (“QPO Warrants”) at
a purchase price of $5.00 for one (1) share of Common Stock and one (1) QPO
Warrant, on the QPO Closing Date (i) $250,000 (50% of the Outstanding Amount),
would automatically convert in the QPO Conversion into (x) 60,250 shares of
Common Stock and (y) 60,250 QPO Warrants to purchase 60,250 shares of Common
Stock (which amount is determined by dividing (i) $250,000, by (ii) $4.00 (80%
of the $5.00 purchase price paid by the investors in the Qualified Public
Offering for one (1) share of Common Stock and one (1) QPO Warrant) and (ii) the
remaining $250,000 (50% of the Outstanding Amount), would be redeemed by the
Company in the QPO Redemption at the QPO Redemption Price equal to $300,000 (the
product of (x) 120% multiplied by (y) $250,000 (the remaining 50% of the
Outstanding Amount).  All QPO Securities to be issued to the Holder by the
Company in the QPO Conversion and the QPO Redemption Price to be paid to the
Holder by the Company in the QPO Redemption shall occur simultaneously with and
at and as a condition to the closing of the Qualified Public Offering on the QPO
Closing Date.  The QPO Securities and rights the Holder receives for the
Outstanding Amount in the QPO Conversion will be the identical rights and
securities received by investors in the Qualified Public Offering and to the
extent the securities sold in the Qualified Public Offering are registered for
sale and/or re-sale then the QPO Securities the Holder receives in the QPO
Conversion will be registered for sale and/or resale, as if the Holder was a
purchaser of the securities sold in the Qualified Public Offering.  For example,
if in the Qualified Public Offering the Company sells shares of Common Stock and
QPO Warrants and such shares of Common Stock and QPO Warrants are approved for
listing on the NASDAQ Global Market, then all shares of Common Stock and QPO
Warrants issued to the Holder in the QPO Conversion shall be immediately
eligible to trade on the NASDAQ Global Market as well as the shares of Common
Stock issuable upon exercise of the QPO Warrants.  Following the Closing Date,
all documents filed and all correspondence with the SEC regarding the Qualified
Public Offering including all registration statements, amendments, exhibits, and
supplements with the SEC and each draft of the underwriting agreement filed with
the SEC (which shall expressly contain the necessary provision in such
underwriting agreement so as to give full effect to the provision of the Section
8(e) shall be provided to the Holder upon filing with the SEC (as the case may
be).  The closing of any Qualified Public Offering is expressly conditioned on
the compliance with all of the provisions of the Company of this Section 8(e),
and the description of the QPO Conversion and QPO Redemption in each amendment
to the registration statement following the date hereof (and the preliminary and
final prospectus included and made part thereof) that the SEC declares effective
(collectively, the “QPO Registration Statement”).  The QPO Written Notice (as
defined below) shall in clear, concise and understandable terms set forth the
date the Company reasonably anticipates, after consultation with the
underwriters of the Qualified Public Offering, the anticipated QPO Closing Date
and the date the SEC declares the Registration Statement effective, a break-down
of the Outstanding Amount anticipated on the QPO Closing Date, the securities
being sold, the price at which the securities are being sold, what securities
are being listed and on which trading market, and the number of QPO Securities
anticipated to be issued to the Holder pursuant to the QPO Conversion, the
amount of funds anticipated being paid to the Holder in the QPO Redemption Price
based upon the anticipated QPO Closing Date.  The QPO Written Notice shall be
delivered by the Company to the Holder as soon as practicable (but in no event
earlier than 5 days) prior to the date the Company submits a written request to
the SEC pursuant to SEC rules and regulations requesting the SEC to declare the
QPO Registration Statement effective. Such written notice described in the
previous 2 sentences shall be referred to as the “QPO Written Notice.” To the
extent the QPO Redemption and/or the QPO Conversion required by this Section
8(e) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemption and/or conversion shall
be deemed to be voluntary prepayments and/or conversion.  Notwithstanding
anything to the contrary in this Section 8(e), but subject to Section 3(d),
until the date the QPO Redemption Price is paid by the Company to the Holder in
the QPO Redemption and the QPO Securities are issued by the Company to the
Holder in the QPO Conversion, all as provided herein, all funds owed to the
Holder under the Note and other Documents may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3, at the Market Price.  The
Company shall simultaneously with delivery of instructions to DTC (or the
Company’s Transfer Agent) related to the issuance and delivery of the securities
each purchaser in the Qualified Public Offering is receiving, the Company shall
also deliver identical instructions to DTC (or the Transfer Agent, as the case
may be), to credit the Holder’s account with DTC (or if the Transfer Agent is
not in the DTC Fast Automated Securities Transfer Program, issue and deliver to
the Holder a certificate and QPO Warrants all without any legends equal to the
amount of the QPO Securities the Holder is entitled to receive in the QPO
Conversion  Notwithstanding anything to the contrary provided herein or
elsewhere, in no event shall the Holder or any transferee and/or assignee of the
Holder by required to agree to any term, provision and/or condition whereby the
Holder or any such other person be required to agree to any restrictions in
trading including, but not limited to any lock-up agreement and/or provision.



 

18

 

--------------------------------------------------------------------------------

 

 

9)



OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION. At any time after the Issuance
Date and provided there has been no Equity Conditions Failure during the period
beginning on the first day of the applicable Equity Conditions Measuring Period
prior to the applicable Company Optional Redemption Notice Date (as defined
below) through and including the Company Optional Redemption Date (as defined
below), the Company shall have the right to redeem all or any portion of the
Conversion Amount then remaining under this Note (the “Company Optional
Redemption Amount”) as designated in the Company Optional Redemption Notice on
the Company Optional Redemption Date (each as defined below) (a “Company
Optional Redemption”). The portion of this Note subject to redemption pursuant
to this Section 9(a) shall be redeemed by the Company on the Company Optional
Redemption Date in cash by wire transfer of immediately available funds pursuant
to wire instructions provided by the Holder in writing to the Company at a price
equal to the 120% of the Conversion Amount to be redeemed (the “Company Optional
Redemption Price”). The Company may exercise its right to require redemption
under this Section 9 by delivering no later than the first (1st) Trading Day
following the end of such Company Optional Measuring Period a written notice
thereof by facsimile or electronic mail and overnight courier to the Holder (the
“Company Optional Redemption Notice” and the date the Holder receives such
notice is referred to as the “Company Optional Redemption Notice Date”). The
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (i) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”), which date
shall not be less than ten (10) Trading Days nor more than fifteen (15) Trading
Days following the Company Optional Redemption Notice Date and (ii) state the
aggregate Conversion Amount of the Note which the Company has elected to be
subject to Company Optional Redemption from the Holder pursuant to this Section
9(a) on the Company Optional Redemption Date and (iii) certify that there has
been no Equity Conditions Failure during the period beginning on the first day
of the applicable Equity Conditions Measuring Period prior to the applicable
Company Optional Redemption Date through the Company Optional Redemption Notice
Date. If the Company confirmed that there was no such Equity Conditions Failure
as of the applicable Company Optional Redemption Notice Date but an Equity
Conditions Failure occurs between the applicable Company Optional Redemption
Notice Date and any time through the applicable Company Optional Redemption Date
(the “Company Optional Redemption Interim Period”), the Company shall provide
the Holder a subsequent notice to that effect. If there is an Equity Conditions
Failure (which is not waived in writing by the Holder) during such Company
Optional Redemption Interim Period, then the Company Optional Redemption shall
be null and void with respect to all or any part designated by the Holder of the
unconverted Company Optional Redemption Amount, the Holder may convert all or a
portion of such amount at any time or from time to time into shares of Common
Stock at a conversion price equal to the lesser of (A) the Company Conversion
Price, and (B) the lesser or the Market Price as in effect on the date (I) the
Holder delivers a Conversion Notice for all or any portion of the Company
Optional Redemption Amount, and (II) the date of the Company Option Redemption
Date and the Holder shall be entitled to all the rights of a holder of this Note
with respect to such amount of the Company Optional Redemption Amount. 
Notwithstanding anything to the contrary in this Section 9, until the Company
Optional Redemption Price is paid, in full, the Company Optional Redemption
Amount may be converted, in whole or in part, by the Holder into shares of
Common Stock pursuant to Section 3 at the Company Conversion Price. All
Conversion Amounts converted by the Holder after the Company Optional Redemption
Notice Date shall reduce the Company Optional Redemption Amount of this Note
required to be redeemed on the Company Optional Redemption Date, unless the
Holder otherwise indicates in the applicable Conversion Notice. Company Optional
Redemptions made pursuant to this Section 9 shall be made in accordance with
Section 12. To the extent redemptions required by this Section 9 are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments. In
the event of a partial redemption of this Note pursuant hereto, the Principal
amount redeemed shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in a written notice to the Company. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 9, the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.



 

19

 

--------------------------------------------------------------------------------

 

 

10)



NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, directly or indirectly, by amendment of its Articles of Incorporation,
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note and/or any of the other Documents, and will at all times
in good faith carry out all of the provisions of this Note and/or any other
Documents and take all action as may be required to protect the rights of the
Holder.



11)



RESERVATION OF AUTHORIZED SHARES.  



(a)



Reservation. The Company shall initially reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock for
conversions of this Note by the Holder equal 404,506 shares of Common Stock. 
Following the Closing Date, the Company shall take all actions required and/or
reasonably requested by the Holder so that at any and all times the number of
shares of Common Stock reserved solely for issuances to the Holder of Conversion
Shares in an amount equal to 400% of the Conversion Rate (but using the lower of
(x) the Market Price, and (y) the Conversion Price, for such calculations of the
Required Reserved Amount) with respect to the Conversion Amount as of the date
of any determination thereof.  So long as any amounts and/or obligations owed to
the Holder under this Note and/or any of the other Documents are outstanding,
the Company shall take all action necessary to reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of this Note, the number of shares of Common Stock specified
above in this Section 11(a) as shall from time to time be necessary to effect
the conversion of this Note then outstanding; provided  , that at no time shall
the number of shares of Common Stock so reserved be less than the number of
shares required to be reserved pursuant hereto (in each case, without regard to
any limitations on conversions in Section 3(d) or elsewhere) (the “Required
Reserve Amount”).  



 

(b)



Insufficient Authorized Shares. If at any time while any of this Note remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Note then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall either (x) obtain the written consent of its
shareholders for the approval of an increase in the number of authorized shares
of Common Stock and provide each shareholder with an information statement with
respect thereto or (y) hold a meeting of its shareholders for the approval of an
increase in the number of authorized shares of Common Stock. In connection with
such meeting, the Company shall provide each shareholder with a proxy statement
and shall use its best efforts to solicit its shareholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the shareholders that they approve such proposal.



 

 

20

 

--------------------------------------------------------------------------------

 

 

12)



REDEMPTIONS.  The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within three (3) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). The Company shall deliver the applicable
Company Installment Redemption Price to the Holder on the applicable Installment
Date. The Company shall deliver the applicable Company Optional Redemption Price
on the applicable Company Optional Redemption Date. The Company shall pay the
applicable Redemption Price to the Holder in cash by wire transfer of
immediately available funds pursuant to wire instruction provided by the holder
in writing to the Company on the applicable due date. In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed and any accrued Guaranteed Interest and, Default Interests
and/or Late Charges on such Principal which shall be calculated as if no
Redemption Notice has been delivered. In the event that the Company does not pay
the applicable Redemption Price (together with any Default Interest, Guaranteed
Interests and Late Charges thereon) to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price has not been paid. Upon
the Company’s receipt of such notice, (x) the applicable Redemption Notice shall
be null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
18(d)) to the Holder representing such Conversion Amount to be redeemed and (z)
conversion price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price, (B) ) the lesser of the Market Price on the date
(I) the Holder submits a Conversion Note, and (II) the Redemption Notice was
voided, and (C) 80% of the lowest Closing Bid Price of the Common Stock during
the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided.  The Holder’s delivery
of a notice voiding a Redemption Notice and exercise of its rights following
such notice shall not affect the Company’s obligations to make any payments of
Late Charges which have accrued prior to the date of such notice with respect to
the Conversion Amount subject to such notice.



13)



VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.



14)



[INTENTIONALLY LEFT BLANK]



15)



COVENANTS.   Except as otherwise expressly provided herein, until the date of
all obligations of the Company and its Subsidiaries to the Holder under this
Note and the other Documents have been satisfied in full including, but not
limited to, the receipt by the Holder in immediately available funds by wire
transfer pursuant to wire instructions provided by the Holder to the Company, of
all funds owed to the Holder pursuant to this Note and the other Documents), the
Company for itself and for and on behalf of each of its Subsidiaries agrees with
the Holder as follows:



 

21

 

--------------------------------------------------------------------------------

 

 

(a)



Rank. This Note and all Indebtedness, Liabilities and/or other obligations of
the Company and each of its Subsidiaries to the Holder under this Note and the
other Documents, and all of the Holder’s rights and remedies hereunder and under
the other Documents including, but not limited to, all payments due to the
Holder under this Note and other Documents, shall be and rank senior in all
respects to all other Indebtedness of the Company and its Subsidiaries.



 

(b)



Incurrence of Indebtedness. The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, incur or guarantee,
assume or suffer to exist and/or become direcftly and/or indirectly liable for
any Indebtedness, other than Permitted Indebtedness.



 

(c)



Existence of Liens. The Company shall not, and the Company shall not permit any
of its Subsidiaries to, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens. 



 

(d)



Restricted Payments. The Company shall not, and the Company shall not permit any
of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.



 

(e)



Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
redeem or repurchase its Equity Interest, or permit any Subsidiary to redeem or
repurchase its Equity Interests or declare or pay any cash dividend or
distribution on any Equity Interests of the Company or of any of its
Subsidiaries without in each case the prior express written consent of the
Holder.



 

(f)



Change in Nature of Business. The Company shall not make, nor permit any of its
Subsidiaries to make, any change in the nature of its business as described in
the Company’s most recent Annual Report filed on Form 10-K with the SEC. The
Company nor any of its Subsidiaries shall to modify their respective corporate
structure or purpose.



 

(g)



Intellectual Property.  The Company shall not, and the Company shall not permit
any of its Subsidiaries, directly or indirectly, to encumber or allow any Liens
on, any of its copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of the Company and
its Subsidiaries connected with and symbolized thereby, know-how, operating
manuals, trade secret rights, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing, other than Permitted Liens.  The Company has a contingency fee
payment arrangement with Fish & Richardson (“IP Counsel”) regarding the matter
and on the terms and conditions set forth in the Letter Agreement between the
Company and its IP Counsel executed by the Company on September 2, 2011 and by
its IP Counsel on September 1, 2011, which agreement the Company agrees it shall
not amend, supplement, modify and/or change without the express written consent
of the Holder. 



 

 

22

 

--------------------------------------------------------------------------------

 

 

 

(h)



Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.



 

(i)



Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.



 

(j)



Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.



 

(k)



Transactions with Affiliates. The Company shall not, nor shall it permit any of
its Subsidiaries to, enter into, renew, extend or be a party to, any transaction
or series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an Affiliate thereof.



 

16)



VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The vote written consent of the
Holder shall be required for any change or amendment or waiver of any provision
to this Note.



 

23

 

--------------------------------------------------------------------------------

 

 

17)



TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 18(a) of
this Note.



18)



REISSUANCE OF THIS NOTE.  



(a)



Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d) and subject
to Section 3(c)(iii)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 18(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.



 

(b)



Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.



 

(c)



Note Exchangeable for Different Denominations. This Note is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Note or Notes (in accordance with Section 18(d) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.



 

(d)



Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Guaranteed Interest, and Late Charges, if any, on the Principal, Guaranteed
Interest and/or Default Interest on this Note, from the Issuance Date.



 

19)



REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note and any of the other Documents at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Holder’s right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Note. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.



 

24

 

--------------------------------------------------------------------------------

 

 

20)



PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note
and/or any of the other Documents (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note and/or any of
the other Documents, then the Company shall pay the reasonable out-of-pocket
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.



21)



CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by the
Company and all the Purchasers and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.



22)



FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.



23)



DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile or electronic mail within one (1) Business
Day of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice
or other event giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within one Business Day submit via facsimile or electronic mail (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld or delayed, or (b) the disputed arithmetic calculation of the
Conversion Rate, Conversion Price or any Redemption Price to an independent,
outside accountant, selected by the Holder and approved by the Company, such
approval not to be unreasonably withheld or delayed. The Company, at the
Company’s expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.



 

25

 

--------------------------------------------------------------------------------

 

 

 

24)



NOTICES; PAYMENTS.  



(a)



Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
6.3 of the Note Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company shall give written notice
to the Holder (i) immediately upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least twenty (20) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.



 

(b)



Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note and/or any other Document, such payment shall be
made in lawful money of the United States immediately available funds by wire
transfer in accordance with wiring provided by the Holder to the Company. 
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day.  Any amount of Principal or other
amounts due under this Note and/or any other Documents which is not paid when
due shall result in a late charge being incurred and payable by the Company in
an amount equal to eighteen percent (18.%) per annum from the date such amount
was due until the same is paid in full (“Late Charge(s)”). 



 

25)



CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.



26)



WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, the Note
Purchase Agreement and/or any other Document.



27)



GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY. 



 

26

 

--------------------------------------------------------------------------------

 

 

28)



Severability. If any provision of this Note is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).



29)



DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries, the Company shall
within one (1) Business Day after any such receipt or delivery publicly disclose
such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.



30)



CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall have
the following meanings:  



(a)



“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.



 

 

(b)



“Attribution Parties” means, collectively, the following Persons and entities:
(i) any investment vehicle, including, any funds, feeder funds or managed
accounts, currently, or from time to time after the Issuance Date, directly or
indirectly managed or advised by the Holder’s investment manager or any of its
Affiliates or principals, (ii) any direct or indirect Affiliates of the Holder
or any of the foregoing, (iii) any Person acting or who could be deemed to be
acting as a Group together with the Holder or any of the foregoing and (iv) any
other Persons whose beneficial ownership of the Company’s Common Stock would or
could be aggregated with the Holder’s and the other Attribution Parties for
purposes of Section 13(d) of the Exchange Act. For clarity, the purpose of the
foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.



 

 

27

 

--------------------------------------------------------------------------------

 

 

(c)



“Bloomberg” means Bloomberg Financial Markets.



 

(d)



“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.



 

(e)



“Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.



 

(f)



“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 23. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.



 

(g)

“Closing Date” shall have the meaning set forth in the Note Purchase Agreement,
which date is the date the Company initially issued and sold this Note to the
Holder pursuant to the terms of the Note Purchase Agreement.

 

(h)



[Reserved]. 



 

(i)



“Company Conversion Price” means as of any date of determination, that price
which shall be the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of such date of determination.



 

 

28

 

--------------------------------------------------------------------------------

 

 

(j)



“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.



 

(k)



“Conversion Shares” means shares of Common Stock issuable by the Company
pursuant to the terms of this Note, including any related to Principal, Default
Interest, and Guaranteed Interest and Late Charges so converted, amortized or
redeemed.



 

(l)



“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.



 

(m)



“Eligible Market” shall mean any of the following markets or exchanges on which
the Common Stock (or any other common stock of any other Person that references
the Trading Market for its common stock) is listed or quoted for trading on the
date in question:  the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ
Global Select Market, The NASDAQ Capital Market, the New York Stock Exchange,
NYSE Arca, the NYSE MKT, or the OTCQX Marketplace, the OTCQB Marketplace, the
OTCPink Marketplace or any other tier operated by OTC Markets Group Inc. (or any
successor to any of the foregoing).



 

(n)



“Equity Conditions” means each of the following conditions: (i) on each day
during Equity Conditions Measuring Period, all Conversion Shares issuable
pursuant to the terms of this Note, including the shares of Common Stock
issuable upon conversion of the Conversion Amount that is subject to the
applicable Company Conversion or Company Optional Redemption, as applicable,
requiring the satisfaction of the Equity Conditions, shall be eligible for sale
without restriction pursuant to Rule 144 and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on the Principal Market or any other Eligible Market and shall not
have been suspended from trading on such exchange or market nor shall delisting
or suspension by such exchange or market been threatened, commenced or pending
either (A) in writing by such exchange or market or (B) by falling below the
then effective minimum listing maintenance requirements of such exchange or
market, if any; (iii) during the Equity Conditions Measuring Period, the Company
shall have delivered Conversion Shares pursuant to the terms of this Note to the
Holder on a timely basis as set forth in Section 3(c) hereof; (iv) the shares of
Common Stock issuable upon conversion of the Conversion Amount that is subject
to the applicable Company Conversion or Company Optional Redemption, as
applicable, requiring the satisfaction of the Equity Conditions may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any other applicable Eligible Market; (v) during the Equity
Conditions Measuring Period, the Company shall not have failed to timely make
any payments when any such payments are due pursuant to this Note and/or any
other Document; (vi) during the Equity Conditions Measuring Period, there shall
not have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated, (B) an Event of Default or (C) an event that with the passage of
time or giving of notice would constitute an Event of Default; the Company
otherwise shall have been in compliance with and shall not have breached any
provision, covenant., representation or warranty of this Note and/or any other
Document; (vii) the Company shall have no knowledge of any fact that would cause
any shares of Common Stock issuable pursuant to the terms of this Note,
including the shares of Common Stock issuable upon conversion of the Conversion
Amount that is subject to the applicable Company Conversion or Company Optional
Redemption, as applicable, requiring the satisfaction of the Equity Conditions,
not to be eligible for sale without restriction pursuant to Rule 144; (viii)
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in compliance with and shall not have breached any provision, covenant,
representation or warranty of this Note and/or any other Document; (ix) the
Company has no reason to believe the Holder is in possession of any material,
nonpublic information received from the Company, any Subsidiary or its
respective agent or affiliates; (x) the shares of Common Stock issuable upon
conversion of the Conversion Amount that is subject to the applicable Company
Conversion or Company Optional Redemption, as applicable, requiring the if the
satisfaction of the Equity Conditions are duly authorized and listed and
eligible for trading without restriction on an Eligible Market; (xi) the average
daily dollar trading volume of the Common Stock on the Principal Market (or on
any Eligible Market if the Common Stock no longer trades on the Principal Market
for the ten (10) consecutive Trading Days with the last Trading Day being the
Trading Day immediately prior to the Trading Day of applicable Company
Conversion Payment Date or Company Optional Redemption Date, as applicable,
requiring the satisfaction of the Equity Conditions, shall be at least $20,000;
and (xii) if satisfaction of the Equity Conditions is being used as a condition
precedent for a Company Conversion, the Weighted Average Price of a share of the
Common Stock on the Eligible Market has not been (a) below $1.50 at any time
since the date 180 days from the Closing Date, and/or (b) below $2.50 per share
for the 30 days prior to the date of a Company Conversion (each such price $2.50
and $1.50 price per share shall be adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction occurring after the
Closing Date).



 

 

29

 

--------------------------------------------------------------------------------

 

 

(o)



“Equity Conditions Failure” means that on any day during the period commencing
ten (10) Trading Days prior to the date  shares of Common Stock  are to be
issued to the Holder if the Equity Conditions are met, the Equity Conditions
have not each been satisfied (or waived in writing by the Holder).



 

(p)



“Equity Conditions Measuring Period” means each day during the period beginning
ten (10) Trading Days prior to the date shares of Common Stock are to be issued
to the Holder if the Equity Conditions are met applicable and ending on and
including the applicable date of any such proposed issuance.



 

(q)



“Equity Interests” means (a) all shares of capital stock (whether denominated as
common capital stock or preferred capital stock), equity interests, beneficial,
partnership or membership interests, joint venture interests, participations or
other ownership or profit interests in or equivalents (regardless of how
designated) of or in a Person (other than an individual), whether voting or
non-voting and (b) all securities convertible into or exchangeable for any of
the foregoing and all warrants, options or other rights to purchase, subscribe
for or otherwise acquire any of the foregoing, whether or not presently
convertible, exchangeable or exercisable.



 

(r)



“Exchange Act” means the Securities Exchange Act of 1934, as amended.



 

 

30

 

--------------------------------------------------------------------------------

 

 

(s)



“Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby such Subject Entities,
individually or in the aggregate, acquire, either (x) at least 50% of the
outstanding shares of Common Stock, (y) at least 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, or (v) reorganize, recapitalize or reclassify its Common Stock,
(B) that any Subject Entity individually or the Subject Entities in the
aggregate is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) the issuance of or the entering into any
other instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.



 

(t)



“GAAP” means United States generally accepted accounting principles,
consistently applied.



 

(u)



“Group” means a “group” as that term is used in Section 13(d) of the Exchange
Act and as defined in Rule 13d-5 thereunder.



 

(v)



“Holiday” means a day other than a Business Day or on which trading does not
take place on the Principal Market.



 

 

31

 

--------------------------------------------------------------------------------

 

 

(w)



“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.



 

(x)



“Installment Amount” means with respect to each Installment Date, an amount
equal to the product of (i) 120%, multiplied by (ii) the sum of the (A) lesser
of (1) $137,500 and (2) the Principal outstanding on such Installment Date, (B)
any Accelerated Amount accelerated pursuant to Section 8(e) and included in such
Installment Amount (C) accrued and unpaid Guaranteed Interest and all Default
Interest with respect to such Principal and (D) accrued and unpaid Late Charges,
if any, with respect to such Principal, Guaranteed Interest, Default Interest,
and any other previously accrued Late Charges as any such Installment Amount for
Holder may be reduced pursuant to the terms hereof, whether upon conversion,
redemption or otherwise.



 

(y)



“Installment Conversion Shares” means, for any Installment Date, that number of
shares of Common Stock equal to the quotation of (i) the applicable Company
Conversion Amount (including, without limitation, the addition of any
Accelerated Amounts to such Company Conversion Amount in accordance with Section
8(e)) on such Installment Date divided by (ii) the Market Price as in effect on
the applicable Installment Date, rounded up to the nearest whole share of Common
Stock.  



(z)



“Installment Date” means January 20, 2016 and February 20, 2016, March 20, 2016,
and April 20, 2016, or, if any such date falls on a Holiday, the next day that
is not a Holiday.



 

(aa)



“Issuance Date” means the date set forth on the first page of this Note next to
the term “Issuance date”



 

(bb)



“Market Price” means 80% of the arithmetic average of the three (3) daily
Weighted Average Prices of the Common Stock during the Measuring Period. All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination, reclassification or other similar transaction
during such Measuring Period.



 

(cc)



“Measuring Period” means the three (3) consecutive Trading Day period ending on
the Trading Day immediately preceding the applicable date of determination.



 

32

 

--------------------------------------------------------------------------------

 

 

(dd)



“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.



(ee)



“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on an Eligible Market (or, if
so elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Required Holders or in the absence of such designation,
such Person or entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.



(ff)



“Permitted Indebtedness” means (i) all Liabilities (as defined in the Note
Purchase Agreement) under the Note and the other Documents owed by the Company
to the Holder, (ii) the Indebtedness set forth in the Company’s balance sheet as
of March 31, 2015 included in the Company’s unaudited consolidated financial
statements included in the Company’s Quarterly Report on Form 10-Q filed with
the SEC on May 14, 2015, provided neither the terms of the document creating
and/or evidencing such Indebtedness nor such Indebtedness shall be extended,
modified, supplemented, amended, increased and/or otherwise changed, except
pursuant to the express written consent of the Holder,  (iii) trade payables
incurred in the ordinary course of business consistent with past practice and
(iv) unsecured Indebtedness incurred by the Company that is made expressly
subordinate in all respects to the rights and remedies of the Holder and the
obligations of the Company and its Subsidiaries to the Holder under this Note
and the other Documents including, but not limited to, all Principal, Guaranteed
Interest, Default Interest and Late Charges, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (a) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days (or later) after the date
all obligations of the Company and its Subsidiaries to the Holder under this
Note and the other Documents are paid in full including, but not limited to, all
Principal, Guaranteed Interest, Default Interest and Late Charges, and (b) total
interest and fees at a rate in excess of 6.00% per annum.



(gg)



“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods; provided, however, that notwithstanding anything to the contrary provided
herein or elsewhere, Permitted Liens of the type described in Sections
(iv)-(vii) of this definition of Permitted Liens shall only be included in the
definition of Permitted Liens if such Liens and security interests are (i) made
expressly subordinated in writing pursuant to documents, the form and substance
of which has been approved in writing by the Holder, to all Liens and security
interests of the Holder (whether perfected or not) in and to the Collateral; and
(ii) which written agreement is expressly approved in writing by the Holder.



 

33

 

--------------------------------------------------------------------------------

 

 

(hh)



“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.



(ii)



“Principal Market” means The OTCQB Marketplace, or if the Common Stock is no
longer trading on such market, any other Eligible Market.



 

(jj)



“Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices, the Company Installment
Notices and the Company Optional Redemption Notice, each of the foregoing,
individually, a Redemption Notice.



 

(kk)



“Redemption Prices” means, collectively, the Event of Default Redemption Price,
the Change of Control Redemption Price, the Company Installment Redemption Price
and the Company Optional Redemption Price, each of the foregoing, individually,
a Redemption Price.



  

(ll)



“Related Fund” means, with respect to any Person, a fund or account managed by
such Person or an Affiliate of such Person.



  

(mm)



“SEC” means the United States Securities and Exchange Commission.



 

(nn)



[Reserved] 



 

(oo)



“Securities Act” means the Securities Act of 1933, as amended.



 

(pp)



“Note Purchase Agreement” means that certain note purchase agreement dated as of
the date hereof by and among the Company and the Holder of this Note pursuant to
which the Company issued or sold to the Holder this Note.



 

(qq)



“Senior Indebtedness” shall mean all Indebtedness, Liabilities and/or all other
obligations owed by the Company and/or any of its Subsidiaries to the Holder
under this Note and all the other Documents including, but not limited to, all
Principal, Guaranteed Interest, Default Interest and/or Late Fees, including all
interest, on or after the filing of any petition in bankruptcy or similar
proceeding or for reorganization of the Company and/or any of its Subsidiaries
(at the rate provided in the documentation with respect thereto, regardless of
whether or not a claim for post-filing interest is allowed in such proceeding).



 

(rr)



“Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.



   

(ss)



“Successor Entity” means one or more Person or Persons (or, if so elected by the
Holder, the Company or Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or one or more Person or Persons (or, if so elected by
the Holder, the Company or the Parent Entity) with which such Fundamental
Transaction shall have been entered into.



 

34

 

--------------------------------------------------------------------------------

 

 

(tt)



“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time).



 

(uu)



“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market at the time when any such document using this definition of
Weighted Average Price is being used.  publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.



 

[Signature Page Follows]

 

35

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

BLUE CALYPSO, INC.

 

 

By:

 

 

Name:

Andrew Levi

 

Title:

 Chief Executive Officer

 

[Signature Page to Note]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Blue Calypso, Inc.

 

CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Blue Calypso, Inc., a Delaware corporation (the “ Company ”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.0001 per share (the “ Common
Stock ”) of the Company, as of the date specified below.

 

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

 

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile Number and Electronic Mail:

 

 

 

Authorization:

 

 

 

 

 

 

Name:

 

 

  

Title:

 

 

Dated:

 

 

 

Account Number:

 

(if electronic book entry transfer)

 

 

Transaction Code Number:

 

(if electronic book entry transfer)

 

Installment Amounts to be reduced and amount of reduction:

 

 

[ ____________________ ]

 

 

By________________________________

     Name:

     Title.

 

 

--------------------------------------------------------------------------------

 
 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
____________________________to issue the above indicated number of shares of
Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated July ___, 2015 from the Company and acknowledged and agreed to by Action
Stock Transfer Corporation and the Holder.

 

 

Blue Calypso, Inc.

 

 

By:

 

 

Name:

 _________________________________________

 

Title:

 _________________________________________

 

 

 

--------------------------------------------------------------------------------

 